[Cite as State v. Hempfield, 2021-Ohio-4528.]


                                        COURT OF APPEALS
                                      LICKING COUNTY, OHIO
                                    FIFTH APPELLATE DISTRICT


STATE OF OHIO,                                  :    JUDGES:
                                                :    Hon. Craig R. Baldwin, P.J.
        Plaintiff - Appellee                    :    Hon. W. Scott Gwin, J.
                                                :    Hon. John W. Wise, J.
-vs-                                            :
                                                :
BRITTANY A. HEMPFIELD,                          :    Case No. 2021 CA 00076
                                                :
        Defendant - Appellant                   :    OPINION



CHARACTER OF PROCEEDING:                             Appeal from the Licking County
                                                     Court of Common Pleas, Case No.
                                                     21CR025




JUDGMENT:                                            Affirmed



DATE OF JUDGMENT:                                    December 22, 2021



APPEARANCES:

For Plaintiff-Appellee                               For Defendant-Appellant

WILLIAM C. HAYES                                     WILLIAM T. CRAMER
Licking County Prosecutor                            470 Olde Worthington Rd., Suite 200
                                                     Westerville, Ohio 43082
By: DARREN M. BURGESS
Assistant Prosecuting Attorney
20 S. Second Street, Fourth Floor
Newark, Ohio 43055
Licking County, Case No. 2021 CA 00076                                           2


Baldwin, P. J.

      {¶1}   Defendant-appellant Brittany Hempfield appeals her sentence from the

Licking County Court of Common Pleas. Plaintiff-appellee is the State of Ohio.

                       STATEMENT OF THE FACTS AND CASE

      {¶2}   On October 14, 2020, police initiated a traffic stop of a vehicle in which

appellant was a passenger. Appellant had an active warrant out of Licking Municipal

Court. While conducting a vehicle inventory, a black Adidas bag was found on the center

console between the front seats. The bag contained a digital scale, syringes, and a bag

of suspected methamphetamine. The bag also contained mail addressed to appellant and

appellant’s social security card. After being advised of her Miranda rights, appellant

admitted to ownership of the bag. Testing confirmed the presence of 1.491 grams of

methamphetamine.

      {¶3}   Thereafter, on January 14, 2021, the Licking County Grand Jury indicted

appellant on one count of aggravated possession of methamphetamine in violation of

R.C. 2925.11(A)(C)(1)(a), a felony of the fifth degree. At her arraignment on March 9,

2021, appellant entered a plea of not guilty to the charge.

      {¶4}   Appellant, on July 2, 2021, filed a Motion for Intervention in Lieu of

Conviction pursuant to R.C. 2951.041(A)(1). Pursuant to a Judgment filed on August 20,

2021, the motion was denied. Appellant then entered a plea of guilty to the indictment

and, as memorialized in the August 20, 2021 Judgment, was sentenced to twelve (12)

months in prison and given 7 days jail time credit.

      {¶5}   Appellant now appeals, raising the following assignment of error on appeal:
Licking County, Case No. 2021 CA 00076                                                    3


       {¶6}    “I. THE TRIAL COURT ABUSED ITS DISCRETION IN DENYING

APPELLANT’S MOTION FOR INTERVENTION IN LIEU OF CONVICTION.”

                                                I

       {¶7}    Appellant, in her sole assignment of error, argues that the trial court abused

its discretion in denying her Motion for Intervention in Lieu of Conviction. We disagree.

       {¶8}    Intervention provides an alternative to prison if the trial court has reason to

believe that drug or alcohol usage by the offender was a factor leading to the offender's

criminal behavior. Intervention reflects the legislature's determination that when drug

abuse is the cause or precipitating factor in the commission of an offense, it may be more

beneficial to the individual and to the community as a whole to treat the cause rather than

punish the crime. State v. Shoaf, 140 Ohio App.3d 75, 77, 746 N.E.2d 674 (2000). If an

offender satisfies all of the statutory eligibility requirements for intervention, the trial court

has discretion to determine whether a particular offender is a good candidate for

intervention. State v. Wiley, Franklin App. No. 03AP–362, 2003-Ohio-6835, 2003 WL

22966833, at ¶ 3. We apply an abuse of discretion standard to the review of the trial

court's decision. Id. An abuse of discretion connotes more than an error of law or

judgment; it implies that the court's attitude is unreasonable, arbitrary or unconscionable.

Blakemore v. Blakemore, 5 Ohio St.3d 217, 219, 450 N.E.2d 1140 (1983).

       {¶9}    When an offender requests intervention, a trial court may elect to reject it

outright without a hearing. R.C. § 2951.041(A)(1). If the trial court elects to consider an

offender's motion for intervention, it must conduct a hearing to determine the offender's

eligibility and order an assessment of the offender to aid in doing so. R.C. §

2951.041(A)(1). State v. Stanovich, 173 Ohio App.3d 304, 2007-Ohio-4234, at ¶ 10.
Licking County, Case No. 2021 CA 00076                                               4


       {¶10} {¶22} Pursuant to R.C. § 2951.041(B), in determining whether an offender

is eligible for intervention, the trial court must find all of the following:

       {¶11} (1) The offender previously has not been convicted of or pleaded guilty to

any felony offense of violence.

       {¶12} (2) The offense is not a felony of the first, second, or third degree, is not an

offense of violence, is not a violation of division (A)(1) or (2) of section 2903.06 of the

Revised Code, is not a violation of division (A)(1) of section 2903.08 of the Revised Code,

is not a violation of division (A) of section 4511.19 of the Revised Code or a municipal

ordinance that is substantially similar to that division, and is not an offense for which a

sentencing court is required to impose a mandatory prison term.

       {¶13} (3) The offender is not charged with a violation of section 2925.02, 2925.04,

or 2925.06 of the Revised Code, is not charged with a violation of section 2925.03 of the

Revised Code that is a felony of the first, second, third, or fourth degree, and is not

charged with a violation of section 2925.11 of the Revised Code that is a felony of the first

or second degree.

       {¶14} (4) If an offender alleges that drug or alcohol usage by the offender was a

factor leading to the criminal offense with which the offender is charged, the court has

ordered that the offender be assessed by a community addiction services provider or a

properly credentialed professional for the purpose of determining the offender's program

eligibility for intervention in lieu of conviction and recommending an appropriate

intervention plan, the offender has been assessed by a community addiction services

provider of that nature or a properly credentialed professional in accordance with the
Licking County, Case No. 2021 CA 00076                                                 5


court's order, and the community addiction services provider or properly credentialed

professional has filed the written assessment of the offender with the court.

       {¶15} (5) If an offender alleges that, at the time of committing the criminal offense

with which the offender is charged, the offender had a mental illness, was a person with

an intellectual disability, or was a victim of a violation of section 2905.32 or 2907.21 of the

Revised Code and that the mental illness, status as a person with an intellectual disability,

or fact that the offender was a victim of a violation of section 2905.32 or 2907.21 of the

Revised Code was a factor leading to that offense, the offender has been assessed by a

psychiatrist, psychologist, independent social worker, licensed professional clinical

counselor, or independent marriage and family therapist for the purpose of determining

the offender's program eligibility for intervention in lieu of conviction and recommending

an appropriate intervention plan.

       {¶16} (6) The offender's drug usage, alcohol usage, mental illness, or intellectual

disability, or the fact that the offender was a victim of a violation of section 2905.32 or

2907.21 of the Revised Code, whichever is applicable, was a factor leading to the criminal

offense with which the offender is charged, intervention in lieu of conviction would not

demean the seriousness of the offense, and intervention would substantially reduce the

likelihood of any future criminal activity.

       {¶17} (7) The alleged victim of the offense was not sixty-five years of age or older,

permanently and totally disabled, under thirteen years of age, or a peace officer engaged

in the officer's official duties at the time of the alleged offense.

       {¶18} (8) If the offender is charged with a violation of section 2925.24 of the

Revised Code, the alleged violation did not result in physical harm to any person.
Licking County, Case No. 2021 CA 00076                                                6


       {¶19} (9) The offender is willing to comply with all terms and conditions imposed

by the court pursuant to division (D) of this section.

       {¶20} (10) The offender is not charged with an offense that would result in the

offender being disqualified under Chapter 4506. of the Revised Code from operating a

commercial motor vehicle or would subject the offender to any other sanction under that

chapter.

       {¶21} See R.C. § 2951.041(B)(1) through (10).

       {¶22} A trial court has discretion to determine whether the particular defendant is

a good candidate for intervention in lieu of conviction. See State v. Schmidt, 149 Ohio

App.3d 89, 2002-Ohio-3923, 776 N.E.2d 113. However, “ ‘even when a defendant

satisfies all of the statutory requirements, a trial court has discretion to determine whether

the particular defendant is a good candidate for [intervention].’ ” State v. Leisten, 166 Ohio

App.3d 805, 2006-Ohio-2362, 853 N.E.2d 673, ¶ 7, quoting State v. Schmidt at ¶9; See

also R.C. § 2951.041(C) (“If the court finds that the offender is not eligible or does not

grant the offender's request, the criminal proceedings against the offender shall proceed

as if the offender's request for intervention * * * had not been made”).

       {¶23} Upon review of the case sub judice, we find that the trial court did not abuse

its discretion in denying appellant's Motion for Intervention in Lieu of Conviction. At the

August 20, 2021 hearing before the trial court, appellee argued that appellant was not

amenable to intervention in lieu of conviction because, as noted by the presentence

investigation report (PSI), she had tested positive many times and failed to report many

times. In agreeing with appellee, the trial court noted that appellant’s “pretrial performance

has been awful.” Transcript at 3.
Licking County, Case No. 2021 CA 00076                                              7


       {¶24} We note that the Adult Court Services (ACS) Department, in the PSI, did

not recommend that intervention in lieu of conviction be granted because appellant had

been to prison twice before, had gone through 7 programs, and “ILC would not reduce

the likelihood of any criminal activity.” According to the PSI, appellant had been sentenced

to prison in 2005 and again in 2010 for drug offenses. Appellant also had a precious

probation revoked and had been through the Licking County Drug Court. In addition,

between the period from March 2, 2021 and August 14, 2021, appellant had failed to

report for scheduled appointment with ACS, had tested positive repeatedly for marijuana

and methamphetamines and had failed to report for random drug tests and appointments

on a number of occasions. In the PSI, the Probation Officer stated that appellant had

“performed terribly on bond”, had continued using marijuana and made excuses for

testing positive for methamphetamines. Appellant had also failed to report or call in to the

random drug call in system as instructed many times. The Probation Officer further noted

that appellant continued surrounding herself with felons and drug users even while on

bond and that granting intervention in lieu of conviction “will only reinforce the negative

behavior she has demonstrated while on bond.” At the hearing before the trial court,

appellant argued with the trial court that during the pendency of her case, she was

permitted to smoke marijuana.

       {¶25} Based on the foregoing, we find that the trial court did not abuse its

discretion in denying appellant’s Motion for Intervention in Lieu of Conviction pursuant to

R.C. 2951.041(A)(1). The trial court’s decision was not arbitrary, unconscionable or

unreasonable.

       {¶26} Appellant’s sole assignment of error is, therefore, overruled.
Licking County, Case No. 2021 CA 00076                                       8


      {¶27} Accordingly, the judgment of the Licking County Court of Common Pleas is

affirmed.

By: Baldwin, P.J.

Gwin, J. and

Wise, John, J. concur.